DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the second power supply comprises: a first voltage source configured to generate a first voltage; a second voltage source configured to generate a second voltage; a first switch configured to couple the first display to one of the first and second voltage sources; and a second switch configured to couple the second display to one of the first and second voltage sources”, in combination with the other limitations set forth in claim 1.
Claims 2-12 are dependent on claim 1.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “detecting characteristic information of the second pixels while supplying a second operating power to cause the second pixels to emit no light, to the second display during at least one period while the image is displayed in the first display, the second operating power comprising the first voltage power from the first power supply and a third voltage power from a second voltage source of the second power supply, the third voltage power being different from the first voltage power and the second voltage power
Claim 15 is dependent on claim 13.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein detecting the characteristic information of the second pixels comprises: supplying a precharge voltage having a first low voltage to sensing lines coupled to the second pixels; supplying a reference voltage having a second low voltage higher than the first low voltage to cause the second pixels to not emit light, to the sensing lines; and detecting the characteristic information of the second pixels by coupling the sensing lines to a sensor”, in combination with the other limitations set forth in claim 16.  In addition, the arguments are persuasive.
Claim 17 is dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627